     Case 4:19-cv-04014-SOH Document 94            Filed 06/01/20 Page 1 of 1 PageID #: 553



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

GERRY LYNN DAVIS, JR.                                                                  PLAINTIFF

v.                                   Case No. 4:19-cv-4014

DEPUTY GARY DORMAN, Hempstead County
Sheriff; JUSTIN HUGHES, Jail Administrator,
Nevada County Detention Facility; OFFICER
DREW RATHER, Jailer Nevada County
Detention Facility; TOMI HASH; REYN BROWN;
and CODY FERGERSON.                                                                DEFENDANTS
                                         ORDER

         Before the Court is the Amended Report and Recommendation filed May 11, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 91). Judge Bryant recommends that the Court grant Defendants Dorman and Brown’s

Motion for Summary Judgment. (ECF No. 65).

         Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed. See 28 U.S.C. § 636(b)(1). The Court finds no clear error warranting a departure from

Judge Bryant’s recommendation.         Therefore, the Court adopts the Amended Report and

Recommendation (ECF No. 91) in toto. Defendants Dorman and Brown’s Motion for Summary

Judgment (ECF No. 65) should be and hereby is GRANTED. Accordingly, Plaintiff’s claims against

Defendants Dorman and Brown are hereby DISMISSED WITH PREJUDICE. All of Plaintiff’s

claims in this action have been dismissed. Therefore, this action is hereby DISMISSED WITH

PREJUDICE.

         IT IS SO ORDERED, this 1st day of June, 2020.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
